     Case 5:19-cv-01546-JGB-SHK Document 146-1 Filed 05/08/20 Page 1 of 7 Page ID
                                      #:2798


 1 Timothy P. Fox (CA Bar 157750)
   tfox@creeclaw.org
 2 Elizabeth Jordan*
   ejordan@creeclaw.org
 3 CIVIL RIGHTS EDUCATION AND
 4 ENFORCEMENT       CENTER
   1245 E. Colfax Avenue, Suite 400
 5 Denver, CO 80218
   Tel: (303) 757-7901
 6 Fax: (303) 872-9072
 7 Lisa Graybill*
   lisa.graybill@splcenter.org                  Stuart Seaborn (CA Bar 198590)
 8 Jared Davidson*                              sseaborn@dralegal.org
   jared.davidson@splcenter.org                 Melissa Riess (CA Bar 295959)
 9 SOUTHERN POVERTY LAW                         mriess@dralegal.org
   CENTER                                       DISABILITY RIGHTS ADVOCATES
10 201 St. Charles Avenue, Suite 2000           2001 Center Street, 4th Floor
11 New Orleans, Louisiana 70170                 Berkeley, California 94704
   Tel: (504) 486-8982                          Tel: (510) 665-8644
12 Fax: (504) 486-8947                          Fax: (510) 665-8511
13
14
     Attorneys for Plaintiffs (continued on next page)
15
                         UNITED STATES DISTRICT COURT
16
                        CENTRAL DISTRICT OF CALIFORNIA
17                        EASTERN DIVISION – RIVERSIDE
18
      FAOUR ABDALLAH FRAIHAT, et al.,              Case No.: 19-cv-01546-JGB(SHKx)
19                        Plaintiffs,
                   v.                              DECLARATION OF MAIA
20
                                                   FLEISCHMAN IN SUPPORT OF
21    U.S. IMMIGRATION AND CUSTOMS                 PLAINTIFFS’ REPLY TO
      ENFORCEMENT, et al.,                         RUSSELL HOTT’S
22
                                                   DECLARATION
23              Defendants.
24
25
26
27
28
     Case 5:19-cv-01546-JGB-SHK Document 146-1 Filed 05/08/20 Page 2 of 7 Page ID
                                      #:2799


 1 William F. Alderman (CA Bar 47381)          Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                        mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)               ORRICK, HERRINGTON &
   jrouthier@orrick.com                        SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                        777 South Figueroa Street
 4 SUTCLIFFE    LLP
   405 Howard Street
                                               Suite 3200
                                               Los Angeles, CA 90017
 5 San Francisco, CA 94105                     Tel: (213) 629-2020
   Tel: (415) 773-5700                         Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                               Leigh Coutoumanos**
 7 Michael W. Johnson**                        lcoutoumanos@willkie.com
   mjohnson1@willkie.com                       WILLKIE FARR &
 8 Dania Bardavid**                            GALLAGHER LLP
   dbardavid@willkie.com                       1875 K Street NW, Suite 100
 9 Jessica Blanton**                           Washington, DC 20006
   jblanton@willkie.com                        Tel: (202) 303-1000
10 Joseph Bretschneider**                      Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                              Shalini Goel Agarwal
12 GALLAGHER LLP                               (CA Bar 254540)
   787 Seventh Avenue                          shalini.agarwal@splcenter.org
13 New York, NY 10019                          SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                         CENTER
14 Fax: (212) 728-8111                         106 East College Avenue
                                               Suite 1010
15 Maia Fleischman*                            Tallahassee, FL 32301
   maia.fleischman@splcenter.org               Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                        Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                  Maria del Pilar Gonzalez Morales
18 Suite 3750                                  (CA Bar 308550)
   Miami, FL 33131                             pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                         CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                         AND ENFORCEMENT CENTER
20                                             1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                     Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                  Tel: (805) 813-8896
   DISABILITY RIGHTS                           Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
     Case 5:19-cv-01546-JGB-SHK Document 146-1 Filed 05/08/20 Page 3 of 7 Page ID
                                      #:2800


 1                            DECLARATION OF MAIA FLEISCHMAN
 2       1. My name is Maia Fleischman, and I am amongst the counsel for the
 3          Plaintiffs in the above-referenced case. I am submitting this Declaration in
            Support of Plaintiffs’ Reply to Russell Hott’s Declaration.
 4       2. As I described in my April 29, 2020 Declaration, Docket 140-1, on April 21,
 5          2020, the Southern Poverty Law Center set up an email address for
            practitioners to contact Fraihat class counsel with any questions about
 6          custody redetermination requests following the Court’s April 20 Order and
 7          Class Certification. The email address is also used to track the results of
            these requests. Practitioners can send their questions and updates regarding
 8          Fraihat custody redeterminations to fraihatcovidcustody@splcenter.org.
 9
         3. I have been monitoring the inbox daily. As of May 7, 2020, the e-mail
10          address has received hundreds of emails from practitioners nationwide with
11          questions and reporting the results of their requests.

12       4. Since my April 29, 2020 Declaration, Docket 140-1, ICE Field Offices
            nationwide have continued providing practioners with several different
13          responses to Fraihat custody redeterminations, reflecting a patchwork
14          response that overwhelmingly reflects Defendants’ failure to properly
            implement this Court’s order. Many Field Offices, including Washington,
15          Houston, New Orleans, Seattle, San Antonio, Dallas, Phoenix, El Paso,
16          Atlanta, Los Angeles, and Bakersfield, continue not responding to many of
            the requests. Below are examples from practitioners of other issues they’ve
17          encountered.
18
     Denial of Risk Factors
19
20       5. The San Francisco Field Office denied a custody redetermination citing that
            there was no evidence of medical complications regarding the subclass
21          member’s qualifying illness and disability. Similarly, the Miami Field
22          Office denied one individual for his qualifying diabetes not being severe
            enough.
23
24       6. The San Diego, New Orleans, and Atlanta Field Offices have denied that
            individuals are subclass members, notwithstanding documentation that
25
            supports the diagnosis of the detained person’s qualifying disability and
26          illness. For example, one attorney reports submitting a declaration from a
            local doctor diagnosing the detained individual with chronic obstructive
27
            pulmonary disease, and noting that ICE medical staff likely missed this
28          diagnosis because a different nurse evaluated him every visit to medical,

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                1
     Declaration of Maia Fleischman in Support of Plaintiffs’ Reply to Russell Hott’s Declaration
     Case 5:19-cv-01546-JGB-SHK Document 146-1 Filed 05/08/20 Page 4 of 7 Page ID
                                      #:2801


 1           causing there to be a lack of continuity of care. Still, per the attorney, ICE
             does not consider him as having a Risk Factor, notwithstanding clear
 2
             evidence to the contrary. Moreover, both the New Orleans and Atlanta Field
 3           Office would not recognize evidence of a subclass member’s diagnosis
             because the medical records were from their countries of origin, and not
 4
             from ICE custody.
 5
 6       7. The Los Angeles Field Office has denied custody redetermination requests
            because they did not recognize severe psychiatric illness as a Risk Factor in
 7          direct violation of this Court’s order. Several detained individuals have a
 8          history of several suicide attempts, as well as diagnoses of schizophrenia and
            post-traumatic stress disorder. These individuals were told that they are not
 9          on “the list” of individuals at risk and would not be reviewed.
10
         8. The Newark and Atlanta Field Offices both have indicated that they created a
11          list of detained individuals with Risk Factors. Both Field Offices have denied
12          several custody redetermination requests citing that the individuals at issue
            were not on the list of detainees with a diagnosed medical condition listed in
13          Fraihat, despite all the individuals having medical conditions listed in either
14          Subclass 1 or 2 of the Court’s Order.

15           Denials Without Meaningful Reviews
16
         9. The Richmond Field Office has denied custody redetermination requests
17          within hours of the request being submitted. The Assistant Field Office
18          Director does not explain the reason for denying the request, only stating that
            “the decision was made to decline the request to release [subclass member]
19          from ICE custody.”
20
         10. The Philadelphia Field Office denied one custody redetermination request 90
21          minutes after the subclass member’s attorney submitted it.
22
         11. The Detroit and New York City Field Offices have responded to custody
23          redetermination requests stating that the “client’s medical status has been
            reviewed under the terms of Fraihat and he will remain in ICE custody at this
24
            time,” without further explanation. Similarly, the Acting Officer in Charge of
25          the Miami Field Office, in a declaration filed May 8 in another case, indicated
            that out of nearly 1,400 individuals detained in three detention facilities, ICE
26
            only identified and released two individuals because of COVID-19 Risk
27          Factors from May 1 to May 8, 2020.
28

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                2
     Declaration of Maia Fleischman in Support of Plaintiffs’ Reply to Russell Hott’s Declaration
     Case 5:19-cv-01546-JGB-SHK Document 146-1 Filed 05/08/20 Page 5 of 7 Page ID
                                      #:2802


 1       12. One response from the San Francisco Field Office on May 6 indicated that
            they would not be making any more redetermination requests. Several
 2
            Deportation Officers working for that office called attorneys to issue denials
 3          instead of providing written responses.
 4
         13. The New Orleans, Newark, and San Francisco Field Offices have denied
 5          custody redeterminations based on class members either not exhibiting
 6          symptoms of COVID-19 or responding that the class member’s qualifying
            disability or illness was being sufficiently treated. The Court’s order does not
 7          reflect that sufficient treatment for a Risk Factor condition is a justification
 8          for denial of release.

 9       14. The New Orleans Field Office has also responded to requests that “ICE is
            continually monitoring and reviewing all chronic health cases” without
10          mentioning a specific review regarding the subclass member.
11
         15. The Supervisory Detention and Deportation Officer for Etowah County
12          Detention Center denied release for named Plaintiff and Class Representative,
13          Alex Hernandez, simply stating that “we reviewed Mr. Hernandez’s case and
            based on the relevant factors, determined that continued detention remains
14          appropriate.” The relevant factors were not included in the denial.
15
             Denials Based on the Detained Individual’s Immigration Case
16
17       16. The New Orleans Field Office has responded to several requests that the
            subclass member is being denied because they are a flight risk citing
18          upcoming court hearings. The New Orleans Field Office denied release to a
19          52-year-old woman with uncontrolled diabetes, lupus (an autoimmune
            disorder), hypertension, and fatty liver disease. An independent doctor
20          assessed that she has a “high risk of dying,” yet she was denied because ICE
21          categorized her as a flight risk and a danger to society. Her attorney has
            requested an I-213 several times to review the claim that she is a danger to
22          society, but ICE refuses to provide it.
23
         17. The San Antonio, Newark, San Francisco, Miami, and New York City Field
24          Offices have all denied custody redetermination requests solely because the
25          individual is subject to mandatory detention or because of their criminal
            history, despite having Risk Factors. The Acting Officer in Charge of the
26
            Miami Field Office, in a declaration filed May 7 in another case, indicated
27          that detained individuals with Risk Factors but subject to mandatory detention
28          would not be reconsidered.

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                3
     Declaration of Maia Fleischman in Support of Plaintiffs’ Reply to Russell Hott’s Declaration
     Case 5:19-cv-01546-JGB-SHK Document 146-1 Filed 05/08/20 Page 6 of 7 Page ID
                                      #:2803


 1
         18. The San Francisco Field Office has also stated final orders of removal are the
 2          reason for denying custody redetermination requests.
 3
             Procedural Issues
 4
 5       19. The Miami Field Office responded that they will only accept paper copies of
            all custody redetermination requests.
 6
 7       20. The New Orleans Field Office told one attorney that detained individuals had
            to directly submit their requests to their deportation officers, even where that
 8          person had an attorney. When the attorney asked to clarify what the procedure
 9          was to send in documents supporting a redetermination request, the officer
            responded that “[deportation officers] don’t have time or the extended
10          capability or resources in paper to print everything received from attorney’s
11          [sic] . . . Having numerous detainee’s [sic] in custody this is not a function
            we can support, we have numerous attorneys that have no issue and send these
12          items overnight or thru regular mail. . . . .” The procedure, according to this
13          officer, is that an attorney must mail a hard copy to their detained client, who
            then hands it to their deportation officer for review.
14
         Daily Transfers
15
16       21. There are numerous reports of ICE continuing to transfer detained individuals
            daily.
17
18       22. The Miami Field Office, which includes Krome Processing Center, Glades
            County Detention Center, and the Broward Transitional Center, transfers
19          detained individuals daily to other facilities around the country; many of these
20          individuals still had pending custody redetermination requests. Since April
            30, 2020, it has been reported that at least 200 detainees from these three
21          detention facilities have been transferred to detention facilities in North
22          Florida, Georgia, Louisiana, Texas, and New Mexico.
23       23. It was reported that last week, Aurora Contract Detention Facility transferred
            100 detained individuals out of the facility and transferred 166 new detained
24
            individuals into the facility. Now, one-third of the facility are new arrivals.
25
26       24. We have received many reports that the New Orleans Field continues to
            frequently transfer detained individuals to other detention facilities in its
27          jurisdiction.
28

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                4
     Declaration of Maia Fleischman in Support of Plaintiffs’ Reply to Russell Hott’s Declaration
     Case 5:19-cv-01546-JGB-SHK Document 146-1 Filed 05/08/20 Page 7 of 7 Page ID
                                      #:2804


 1 I declare under penalty of perjury that the statements above are true and correct to
   the best of my knowledge and that this declaration was executed on May 8, 2020 in
 2 Miami, Florida.
 3
 4
 5                                                                    Maia Fleischman
 6                                                                    Attorney for Plaintiffs
                                                                      Southern Poverty Law Center
 7                                                                    T: 786.390.3839
 8                                                                    Maia.fleischman@splcenter.org
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                                  5
     Declaration of Maia Fleischman in Support of Plaintiffs’ Reply to Russell Hott’s Declaration
